t c memo united_states tax_court james a powers and jennifer m scherer petitioners v commissioner of internal revenue respondent docket no filed date thomas laffitte howard for petitioners william j gregg and deborah aloof for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners’ federal_income_tax an addition_to_tax under sec_6651 and accuracy-related_penalties under sec_6662 as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number --- dollar_figure after concessions by the parties the issues remaining for decision are whether petitioners received unreported income in from the exercise of big_number nonqualified_stock_options are liable for an addition_to_tax under sec_6651 for the taxable_year and are liable for an accuracy-related_penalty under sec_6662 for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of certain settled issues and the attached exhibits are incorporated herein by this reference petitioners resided in maryland when they filed their petition petitioners james a powers and jennifer m scherer are husband and wife with the filing_status of married_filing_jointly for the taxable years and in mr powers became the general counsel and vice president of regulatory affairs at comscore networks inc comscore in mr powers and comscore negotiated and signed an employment termination agreement which included among other things comscore’s granting him nonqualified_stock_options to acquire big_number shares of comscore stock for cents per share at the time the options were granted they did not have a readily_ascertainable_fair_market_value mr powers stopped working for comscore in in in anticipation of comscore’s public offering mr powers’ stock_options were subject_to a reverse split which resulted in his holding options to acquire big_number shares of comscore stock for dollar_figure per share for comscore issued to mr powers a form_w-2 wage and tax statement reporting that he had received dollar_figure of wages tips other compensation robert beatson ii petitioners’ certified_public_accountant prepared their federal_income_tax return mr beatson contacted mr powers to inquire about the circumstances surrounding comscore’s issuance of the form_w-2 on date mr powers informed mr beatson that the form_w-2 reported his exercise of big_number comscore options and that he paid dollar_figure to exercise the options petitioners timely filed their federal_income_tax return for reporting dollar_figure in wages of this amount dollar_figure was attributable to the exercise of big_number comscore options mr beatson arrived at dollar_figure by subtracting dollar_figure the amount mr powers paid to exercise the big_number comscore options from the dollar_figure in wages reported on the form_w-2 issued to mr powers mr beatson prepared a form_8919 uncollected social_security and medicare_tax on wages which petitioners filed with their federal_income_tax return on the form_8919 petitioners stated that the dollar_figure in wages comscore reported on the form_w-2 was incorrect because mr powers had dollar_figure of unreimbursed employee_expenses in additionally petitioners stated that comscore failed to withhold social_security and medicare taxes from mr powers’ wages for comscore issued to mr powers and filed with the internal_revenue_service irs a form 1099-misc miscellaneous income reporting that mr powers had received dollar_figure of nonemployee compensation petitioners received an extension of time until date to file their federal_income_tax return petitioners did not file by that date 2we will not address whether petitioners’ treatment of the dollar_figure from the exercise of big_number options as wage income was improper in the light of mr powers’ explanation however he was correct in reporting the dollar_figure as ordinary_income on date petitioners late-filed their federal_income_tax return petitioners have conceded that they erroneously reported the net_income from the exercise of comscore options in as long-term_capital_gain income and that they were required to include dollar_figure of ordinary_income from the exercise of big_number options which matches the amount reported on the form misc that comscore issued to mr powers and filed with the irs petitioners contend that the dollar_figure from the exercise of the big_number comscore options in represents the only income from the exercise of comscore options during the irs selected petitioners’ and returns for examination the irs determined that petitioners received unreported income from the exercise of big_number comscore options in on date respondent issued to petitioners a notice_of_deficiency for the taxable years and petitioners timely filed a petition with this court on date respondent filed a motion for leave to file out of time an amended answer seeking an increased deficiency an increased addition_to_tax and an increased accuracy-related_penalty for by order dated date we denied respondent’s motion opinion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 under sec_7491 if the taxpayer provides credible_evidence concerning any factual issue relevant to ascertaining the taxpayer’s liability and complies with certain other requirements the burden_of_proof shifts to the commissioner as to the factual issue our conclusions here are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof in this case is immaterial see 124_tc_95 mcgowen v commissioner tcmemo_2011_186 tax ct memo lexi sec_185 at n exercise of comscore options the issue we must decide is whether mr powers exercised big_number options in date as petitioners contend or on date as respondent contends in general the tax treatment with respect to the grant of an option to purchase stock in_connection_with_the_performance_of_services and the transfer of stock pursuant to the exercise of the option is determined under sec_83 and the regulations thereunder kim v commissioner tcmemo_2007_14 tax ct memo lexis at svoboda v commissioner tcmemo_2006_235 tax ct memo lexis at such options are known as nonqualified_stock_options or nonstatutory stock_options svoboda v commissioner tax ct memo lexis at if a nonqualified_stock_option does not have a readily_ascertainable_fair_market_value at the time of the grant the exercise of the option gives rise to gross_income at the time of the exercise equal to the amount by which the fair_market_value of the stock at the exercise date exceeds the option_price sec_83 svoboda v commissioner tax ct memo lexis at sec_1_83-7 income_tax regs the taxpayer then obtains a basis in the acquired stock equal to the option_price plus any amount includible in gross_income as a result of the option exercise svoboda v commissioner tax ct memo lexis at any gain_or_loss on the subsequent sale of the stock will be capital see sec_1001 sec_1221 sec_1_83-4 income_tax regs there is no dispute that the comscore options were nonqualified_stock_options and did not have a readily_ascertainable_fair_market_value at the time the options were granted the parties agree that mr powers exercised big_number options between march and date but disagree as to whether mr powers exercised an additional big_number options in accordingly the question of whether petitioners received unreported income in from the exercise of the big_number options in dispute depends on whether mr powers exercised the options in or in although neither petitioners nor comscore have any records relating to mr powers’ exercise of the options in dispute in petitioners have demonstrated that mr powers exercised these options in in an email to mr beatson dated date mr powers explained that he had exercised the big_number options in dispute in mr powers sent the email in response to mr beatson’s request for information about the form_w-2 from comscore reporting that mr powers had received dollar_figure in wages mr powers explained that the wages reported on the form_w-2 were derived from his exercise of the options in dispute and that he paid dollar_figure to exercise the options the explanation on the form_8919 that petitioners filed with their federal_income_tax return is consistent although mr beatson explained on the form_8919 that the form_w-2 was incorrect because petitioners had dollar_figure of unreimbursed 3mr powers testified that he lost the exercise forms during the renovation of petitioners’ house in thomas s cushing deputy general counsel of comscore testified that comscore could not access mr powers’ stock_option records from employee_expenses mr beatson credibly testified at trial that he reduced the dollar_figure in wages by dollar_figure on the basis of the information provided by mr powers regarding his exercise of the options in dispute petitioners’ version of events is supported by the taxes due and paid report report prepared by comscore the report covers mr powers’ exercise of comscore options from january through date mr beatson testified that comscore prepared the report in response to a telephone call mr powers made to comscore while mr beatson and laura roland the revenue_agent assigned to petitioners’ returns were present the report shows that mr powers exercised big_number comscore options between march and date and received dollar_figure of income therefrom more importantly the report is consistent with the form 1099-misc comscore issued to mr powers and filed with the irs there is nothing in the report indicating that mr powers exercised additional comscore options in date at trial petitioners introduced a summary sheet created by ms roland that covers mr powers’ exercise of comscore options in ms roland used the report that comscore prepared to reconcile her summary sheet the transactions on the summary sheet and the report are identical except that ms roland’s summary sheet also shows that mr powers exercised big_number options in january the summary sheet shows that mr powers exercised the big_number options in dispute between january and which contradicts respondent’s contention on brief that the options in dispute were exercised on date further ms roland incorrectly calculated the income that respondent alleges mr powers received from exercising the options in dispute in date under sec_83 income from the exercise of nonqualified_stock_options without a readily_ascertainable_fair_market_value at the time of the grant is equal to the fair_market_value of the stock less the exercise price ms roland determined mr powers’ income from the alleged exercise as the price at which mr powers’ brokerage statements show that he sold big_number comscore shares between january and less the exercise price respondent’s primary piece of evidence in support of his position that petitioners exercised the big_number options in dispute on date is petitioners’ morgan stanley smith barney account statement for the period date the statement shows that on date big_number shares of comscore stock were deposited into mr powers’ brokerage account but the statement does not show that he exercised big_number comscore options on that date there is no evidence that any options were exercised on date mr powers’ brokerage statements also show that he sold big_number comscore shares between january and on brief respondent agrees with this but fails to explain when mr powers exercised the options to acquire these big_number shares presumably these shares had to be acquired before being sold at trial respondent asked mr powers whether the big_number comscore shares he sold between january and were purchased on the open market mr powers testified he did not purchase these shares on the open market and there is nothing in the record to show that mr powers had any comscore holdings except for the options he received in the termination agreement mr powers testified that the big_number shares sold between january and were derived from a date exercise of the big_number options in dispute mr powers’ testimony is completely consistent with a date exercise of the big_number options in dispute and a subsequent january and sale of the big_number shares derived from these options there is a multitude of possible reasons why the shares obtained by the exercise of options in date were not sold until date but there is no evidence of a date exercise of options we conclude that mr powers did not exercise the big_number options in dispute in accordingly we reject respondent’s determination that petitioners received unreported income in from the exercise of the big_number comscore options in dispute sec_6651 addition_to_tax although petitioners concede in the stipulation of settled issues that they are liable for the addition_to_tax under sec_6651 for failing to timely file their return they now argue on brief that they are not liable for the addition_to_tax stipulations are conclusive admissions and binding on the parties unless otherwise permitted by the court or agreed upon by those parties rule e 87_tc_1451 justice does not require that we disregard the stipulation and respondent has not agreed to disregard the stipulation accordingly we hold that petitioners are liable for the addition_to_tax under sec_6651 for the taxable_year sec_6662 accuracy-related_penalty although petitioners concede in the stipulation of settled issues that they are liable for an accuracy-related_penalty under sec_6662 for the taxable_year 4the parties stipulate petitioners are liable for the late filing addition_to_tax under sec_6651 for the taxable_year 5the addition_to_tax is based on the amount_required_to_be_shown_as_tax on the return this amount will be determined in a rule computation petitioners now argue on brief that they are not liable for the accuracy- related penalty justice does not require that we disregard the stipulation and respondent has not agreed to disregard the stipulation accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for the taxable_year in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule 6the parties stipulate petitioners are liable for the accuracy-related_penalty under code sec_6662 for the taxable years 7the sec_6662 accuracy-related_penalty is based on the amount of any underpayment_of_tax which will be determined in a rule computation
